Case 2:21-cv-01816 Document 1-38 Filed 02/26/21 Page 1 of 3 Page ID #:441




             EXHIBIT AL
5% is the Most Common Royalty Rate |                                                         http://www.ipresearch.com/2018/03/02/5-is-the-most-common-royalty-rate/
                        Case 2:21-cv-01816 Document 1-38 Filed 02/26/21 Page 2 of 3 Page ID #:442



           Author: Russell L Parr   March 2, 2018

               Uncategorized




         IPRA New




           Royalty Rates for Technology – 7th Edition


           This seventh edition of Royalty Rates for Technology contains more information about technology pricing than any other publication. This book
           represents over a two decades of research. Included in this new book is information about technology royalty rates, license fees and milestone
           payments. Also reported is information about infringement damage awards and settlements. All of the information in the book is provided to show
           different types of value indications for various technologies in different industries.

           Industries


            Aeronautics & Defense                      Computer Software                     Franchises                      Mechanical


            Agriculture                                Construction                          Fuel – renewable                Medical


            Automotive                                 Electrical & Energy                   Glass                           Photography


            Chemical                                   Electronics                           Semiconductors                  Sports


            Communications                             Entertainment                         Household Products              Toys


            Computer Hardware                          Food & Beverage                       Internet                        Waste Treatment




           5% is the Most Common Royalty Rate


           As you review the information contained in this book it will become apparent that the most frequently negotiated royalty term is 5% of sales. Especially
           interesting is that the 5% royalty rate is found across a diverse number of industries including automotive, chemical, communications, computers,




1 of 2                                                                                                                                                       8/3/2020, 7:04 PM
5% is the Most Common Royalty Rate |                                                        http://www.ipresearch.com/2018/03/02/5-is-the-most-common-royalty-rate/
                       Case 2:21-cv-01816 Document 1-38 Filed 02/26/21 Page 3 of 3 Page ID #:443
           defense, energy, electronics, food, franchises, glass, household products, mechanical, medical, photography, sports, toys and waste treatment. It’s
           everywhere. Examples include:


             In electronics, Exeo Entertainment, Inc. entered into a license agreement with Psyko Audio Labs, whereby Exeo will manufacture and market the
             Psyko Krypton and Carbon line of gaming headphones. Exeo will owe a 5% royalty on all headphone sales to Psyko Audio Labs
             In the sports industry, Easy Golf Corp. manufactures, and sells a proprietary golf improvement product known as “The Swing-Channel™ Golf Mat”.
             Easy Golf pays the inventor 5% of sales.
             In the medical industry, Baush & Lomb entered into an exclusive worldwide license agreement to develop, manufacture and market a cast-molded
             multi-focal soft contact lens using Unilens’ patented multi-focal soft contact lens design. Bausch & Lomb pays Unilens a royalty ranging from 3% to 5%
             of the product’s worldwide sales.
             In automotive, Research Frontiers Inc. licenses Glaverbel SA the rights to manufacture and sell self-dimmable automotive vehicle rear-view mirrors.
             Glaverbel’s pays Research Frontiers 5% of sales.
             In communications, TechAlt, Inc. produces a secure wireless communications toolset to be used by emergency first responders for interagency
             interoperability, communication and collaboration. TechAlt pays a royalty of 5% of sales for the underlying technology.


           Distribution of Royalty Rates


           The overall range of royalty rates goes from 0.50% to 50% of sales but 5% is the dominant rate. Consider that 64% of all licensing deals use a royalty
           rate of 5% or less. A cumulative analysis of the data in our new book shows the following:


           20% of royalty rates are 2% or less,
         IPRA New
           35% of royalty rates are 3% or less,


           42% of royalty rates are 4% or less,


           64% of royalty rates are 5% or less,


           69% of royalty rates are 6% or less,


           74% of royalty rates are 7% or less,


           78% of royalty rates are 8% or less,


           79% of royalty rates are 9% or less,


           89% of royalty rates are 10% or less, and


           93% of royalty rates are 15% or less


           While royalty rates above 15% exist, they are rare and usually associated with extraordinarily profitable technologies such as those in the gaming and
           entertainment industry. For the most part, licensing deals use royalty rates in the single digits.


           Specific details about the royalty rates common for your industry can be found in our new book – Royalty Rates for Technology, 7th Edition.


                                                                                                                                                         Next post →




2 of 2                                                                                                                                                      8/3/2020, 7:04 PM
